Exhibit 10.1

 

KINGDOM OF CAMBODIA

Nation  Religion  King

 

LAND SALE & PURCHASE AGREEMENT

 

This Land Sale & Purchase Agreement (“Agreement”) is made on this               
day of             , 2010, by and between:

 

SELLER:

 

Mr. VAR Chhouda, a Cambodian citizen holding Cambodian Identification Card
No. 010055664, issued on July 31, 2001, residing at No. 36Z, Phum 3, Sangkat
Chroy Changvar, Khan Russey Keo, Phnom Penh, Cambodia; and

 

 

 

 

 

Mrs. ROEUNG Poau Youlen, a Cambodian citizen holding Cambodian Identification
Card No. 010055665, issued on July 31, 2001, residing at No. 36Z, Phum 3,
Sangkat Chroy Changvar, Khan Russey Keo, Phnom Penh, Cambodia, (Collectively the
“Seller”); and

 

 

 

BUYER:

 

DREAMWORLD (TAKEO) HOLDING INVESTMENT HOLDING LIMITED, a limited liability
company incorporated under the laws of the Kingdom of Cambodia on May 19, 2010,
Registration No. Co.0989KH/2010, having its registered address at No. 7E Mao Tse
Toung Boulevard, Sangkat Boeng Keng Kang 1, Khan Chamcarmon, Phnom Penh, Kingdom
of Cambodia, represented by its authorized director Mr. CHUNG Yuk Man, a Chinese
citizen, holding Chinese passport number H90130531 issued on March 6, 2002,
residing at Flat B, 30/F, Tower 3, Tregunter, 14 Tregunter Path, Mid-levels,
Hong Kong, (Respectively the “Buyer” and the “Representative of the Buyer”).

 

Seller and Buyer may herein be individually referred to as “Party” or
collectively as the “Parties”.

 

Recitals

 

WHEREAS Seller is the owner of land, and any buildings or structures thereon,
located at Phum Phsar, Phnom Din, Srok Kirivong, Takeo Province, Kingdom of
Cambodia, which is currently registered under two (2) Certificates of Title
issued on August 1st, 2003 by the Department of Land Management Urban Planning
Construction and Cadastre, with Certificate of Title No. TK002863 (AIII0042)
having a total flat land area of 26,235 (Twenty Six Thousand Two Hundred Thirty
Five) square meters (the “First Land”), and with Certificate of Title
No. TK002862 (AIII0041) having a total flat land area of 30,531 (Thirty Thousand
Five Hundred and Thirty One) square meters (the “Second Land”), as fully
identified by copies of the Certificates of Title attached hereto in Annex A.

 

WHEREAS Buyer intends to become the owner of the entire First Land, and a
portion divided and split off from the Second Land which neighbors the First
Land and has a flat land area of 3,765 (Three Thousand Seven Hundred and Sixty
Five) square meters, as identified by a copy of map attached hereto as Annex B
(the “Split Land”), such that the Buyer intends to become the owner land with a
total flat land area of 30,000 (Thirty Thousand) contiguous square meters (the
“Land”).

 

WHEREAS Seller wishes to sell the Land to Buyer and Buyer wishes to purchase the
Land from Seller.

 

Agreement

 

1.             Purchase of the Land.  Buyer agrees to purchase from Seller and
Seller agrees to sell the Land to Buyer in accordance with the provisions of
this Agreement.

 

--------------------------------------------------------------------------------


 

2.             Purchase Price and Terms of Payment.  The purchase price of the
Land is US$1,760,000 (One Million Seven Hundred Sixty Thousand United States
Dollars) on the basis that the size of the Land is 30,000 (Thirty Thousand)
square meters (the “Purchase Price”). The Purchase Price includes any processing
fees, any transfer tax, unused land tax and any other taxes or related fees for
the transfer of the Land, which shall be borne solely by the Seller. The
Purchase Price shall be paid to Seller as follows:

 

2.1           First Deposit.  The Buyer hereby acknowledges having already paid
to the Seller a fully refundable deposit in the amount of US$350,000 (Three
Hundred Fifty Thousand United States Dollars) on April 28, 2010 (the “First
Deposit”) and the receipt of which is hereby acknowledged by the Seller.

 

2.2           Second deposit. Upon execution of this Agreement, Buyer shall pay
to Seller by cheque a further fully refundable deposit in the amount of
US$500,000 (Five Hundred Thousand United States Dollars) (the “Second Deposit”),
the receipt of which is hereby acknowledged by the Seller (The First Deposit and
the Second Deposit are collectively referred to as “Deposit”). After the
execution of this Agreement by both Parties, the Seller shall proceed with the
preparation and submission of all necessary documents to the relevant land
authorities (the “Land Office”) in order to effectuate (i) the division of the
Second Land and issuance of a valid Certificate of Title to the Split Land, and 
(ii) the transfer of the Certificates of Title to the First Land and Split Land
under the name of the Buyer, including preparation and submission of the Vente
Definitive and any other documentation required by the Land Office (collectively
the “Transfer Documents”), to Buyer’s sole and entire satisfaction and in
accordance with Clauses 4.2, 4.3 and 4.7.

 

2.3           Balance Payment. Buyer shall pay Seller US$910,000 (Nine Hundred
and Ten Thousand United States Dollars) representing the balance of the Purchase
Price (the “Balance Payment”) by cheque on the day of delivery to Buyer of the
original Certificates of Title for the Land in the name of Buyer and upon
completion of the Balance Payment Conditions set out in Clause 3 and of Seller’s
obligations in Clause 4 at Buyer’s sole and entire satisfaction.

 

3.     Balance Payment Conditions and Purchase Date.

 

3.1.          The Purchase Date of the Land shall occur on the date the Balance
Payment is made to Seller, provided Seller’s obligations under Clause 4 have
been fulfilled and the following documents or evidence have been provided to
Buyer and verified and accepted by Buyer, at Buyer’s sole and entire
satisfaction, and in accordance to the provisions of Clause 3.2 (the “Purchase
Date”):

 

(a)   The original Certificates of Title to the First Land and Split Land issued
by the Land Office in the name of Buyer, obtained from the Land Office by
Buyer’s designated legal adviser, and clear from any liens, encumbrances,
restrictions, mortgages, court orders, ongoing or pending disputes, other third
party rights (including leases) or claims;

 

(b)   The original Vente Definitive and any other original documents evidencing
the payment of all taxes and processing fees has been paid by Seller for the
transfer of the Land to Buyer which are detailed in Clause 5.5;

 

(c)   Any other documents related to the Land or to its transfer to Buyer,
including those described in Clause 4.2 and 4.7; and

 

2

--------------------------------------------------------------------------------


 

(d)   Any other approvals, documents or information related to Seller’s Promises
and Guarantees under Clause 6 of this Agreement;

 

(Collectively, the “Balance Payment Conditions’’)

 

3.2.          Prior to the completion of all the Balance Payment Conditions,
Seller shall send any originals or photocopies of the original documents
required in Clause 3.1. to Buyer’s designated legal adviser, at № 33, Street 294
(Corner Street 29), Sangkat Tonle Bassac, Khan Chamkarmon, (PO Box 7), Phnom
Penh, Cambodia  (Attention:  Mr.  Frédéric Viou). Upon verification, if all the
documents required to be provided to Buyer under the Balance Payment Conditions
have been accepted by Buyer at Buyer’s sole and entire satisfaction, and if
Seller has complied with all of its obligations, promises or guarantees under
this Agreement, Buyer shall then make the Balance Payment by cheque to Seller,
upon the Buyer is provided with the original documents listed in Clause 3.1.

 

3.3.          Seller agrees that it will fulfill its obligations under Clauses
3.1., 3.2., and 4 or its promises and guarantees under Clause 6, with a view to
procure that the Purchase Date occurs on or before August 9, 2010 (representing
a period of 80 (Eighty) calendar days from the date of signing this Agreement).
In the event Seller fails to fulfill the said obligations within the said 80
(Eighty) calendar day period, then Buyer may agree to extend the deadline for
Seller to reach the Purchase Date or terminate this Agreement at Buyer’s sole
discretion by notice in writing to Seller. In the event that this Agreement is
terminated by Buyer in accordance with this Clause for reason that Seller fails
to fulfill its obligations, promises or guarantees, the Deposit made (as set
forth in Clause 2.1 above) shall be refunded to Buyer by Seller within 10 (Ten)
calendar days in accordance with the terms of Clause 9.

 

3.4.          On the Purchase Date, Buyer and Seller will meet at the office of
Buyer’s designated legal adviser at the address as stated in Clause 3.2 above,
in order to verify the Balance Payment Conditions are satisfied to Buyer’s sole
and entire satisfaction, in which case the Balance Payment shall be made to
Seller.

 

4.             Seller’s Obligations Before Purchase Date. Within 80 (Eighty)
calendar days from the date of signing this Agreement, Seller shall:

 

4.1.          Provide the original Certificates of Title to the First Land and
the Second Land to Buyer upon execution of this Agreement and of the Vente
Definitive, which Certificates of Title shall be kept in the possession of
Buyer’s designated legal adviser until submission to the relevant land office
for registration of the Certificates of Title to the First Land and the Split
Land in the name of Buyer, or alternatively, until valid termination of this
Agreement is made pursuant to Clause 9 and the Deposit paid pursuant to Clause
2.1 is refunded in full to Buyer in accordance with Clause 9.

 

4.2.         In the presence of the relevant Cambodian officials and at Buyer’s
sole and entire satisfaction, execute the Vente Definitive, and execute any
other documents and obtain any other necessary approvals related to the transfer
of the Land. In particular, Seller shall obtain, and cooperate with Buyer fully
in taking all necessary actions to obtain, a court order to recognize the heirs
to the Land and approve the transfer of the Land to Buyer should such court
order be required by the relevant Cambodian land office, Seller shall also
obtain,  and cooperate with Buyer fully in taking all necessary actions to
obtain, any Family Council and/or Sangkat approvals

 

3

--------------------------------------------------------------------------------


 

or certifications, or any other documents related to recognizing the heirs to
the Land and required by the relevant Cambodian land office. All costs and fees
related to the foregoing, including court and Sangkat certification fees and
costs shall be for the sole account of Seller. Seller shall provide all such
required documents to Buyer’s designated legal adviser to submit to the Land
Office in order to effectuate the transfer.

 

4.3.          Fulfill the Balance Payment Conditions and perform all acts
required to assist Buyer and the legal adviser of Buyer to procure registration
with all required Cambodian governmental bodies of a valid and lawful
Certificates of Title to the First Land and the Split Land in the name of Buyer,
which Certificates of Title shall be clear from any liens, encumbrances,
restrictions, mortgages, court orders, ongoing or pending disputes, other third
party rights (including leases) or claims. Seller hereby agrees to allow the
legal adviser designated by Buyer to perform the registration of the
Certificates of Title to the First Land and the Split Land in the name of Buyer,
including submitting to and receiving from the relevant land office all original
transfer documents, any other documents that may be required in accordance with
Clause 4.2, and the relevant Certificates of Title.

 

4.4.          Ensure that the Land is vacant and available for the exclusive use
and possession of Buyer, and that there are no occupants on the Land on the
Purchase Date. Any claims for compensation by any occupants of the Land are the
full and final responsibility of Seller. Buyer has no responsibility or
liability for any claims for compensation, relocation or housing for previous
occupants of the Land.

 

4.5.          Ensure that all access ways to the Land are available for use by
Buyer and that Buyer has access to the Land itself.

 

4.6.          Ensure the Land is maintained in its present condition from the
date of execution of this Agreement to the time of the Purchase Date, including,
but not limited to, ensuring that no plants, shrubs, bushes, or trees are cut,
cleared or removed from the Land, and that no soil, sand or other earth is
removed from the Land after execution of this Agreement and until the Land is
transferred to the name of Buyer

 

4.7.          Pay all appropriate taxes or fees for filing and submitting the
Land transfer, including all stamp and registration taxes, transfer fees,
transfer tax, and unused land tax.

 

5.             Buyer’s Obligations Before Purchase Date.  Within 80 (Eighty)
calendar days from the date of signing this Agreement, Buyer shall:

 

Buyer shall use its reasonable endeavours to cooperate with Seller in order to
effectuate the completion of all the Balance Payment Conditions.

 

5.1.          Thumbprint the Vente Definitive and any other documents necessary
to cooperate with Seller in order to request the transfer of the Land to Buyer.

 

5.2.          Upon execution of the Vente Definitive, take all appropriate and
reasonable actions to register the Certificates of Title to the First Land and
the Split Land in the name of Buyer, including submitting to and receiving from
the Land Office all original transfer documents and the Certificates of Title.

 

4

--------------------------------------------------------------------------------


 

6.             Seller’s Promises and Guarantees.  Seller promises, guarantees
and warrants that as of the date of the Agreement and up to and including the
Purchase Date (unless otherwise specified in the particular promise, guarantee
or warranty below):

 

6.1.          Until the time when the Certificates of Title to the First Land
and the Split Land are registered in Buyer’s name by the Land Office and/or the
relevant Cambodian authorities, Seller is the sole legal possessor and sole
legal owner of the Land. No other person or entity has any ownership or
leasehold interest of any kind in the Land.

 

6.2.          There are no liens, encumbrances, restrictions, mortgages, court
orders, ongoing or pending disputes, other third party rights (including leases)
or claims with regard to the Land.

 

6.3.          Seller is not aware of any defects with regard to the Land.

 

6.4.          Seller has not entered into any agreement to provide rights to
third parties on the Land.

 

6.5.          Seller has not made an application for a construction permit which
has been refused.

 

6.6.          Without prejudice to Seller’s guarantees and warrants under
Clauses 6.1, 6.2 and 6.4 above, Seller confirms that it has disclosed to Buyer
prior to the entering of this Agreement, all documents and information related
to the Land, including any documents showing any third party rights with regard
to the Land, such as any security interests, mortgages, tax assessments,
charges, pledges, encumbrances, easements, rights of way over the Land, or other
third party rights (including leases) or claims.

 

6.7.          If applicable, Seller has paid to the relevant government
authorities all taxes and fees arising from prior ownership, occupation or prior
leasing of the Land, which arose on or before the Purchase Date. All taxes and
fees related to the transfer of the Land are for the sole account of Seller as
detailed in Clause 2.

 

6.8         Seller shall not dispute or hinder in any way the return to Buyer of
the Deposit made in the event of termination of this Agreement in accordance
with its terms.

 

6.9         Seller warrants that the entire Land which is subject to this
Agreement can be used by Buyer for any purpose intended or desired by Buyer.

 

6.10       The Land, including the subsoil and earth below the Land is free from
pollution, Unexploded Ordinance (UXO), hazardous waste and other environmental
damage at the time of execution of this Agreement and the Land has not been used
for the handling, treatment, storage or disposal of any hazardous or toxic
substance at any time that Seller has been the owner of the Land.

 

7.             Buyer’s Promises and Guarantees.  Buyer promises, guarantees and
warrants that as of date of signing this Agreement Buyer and the Representative
of the Buyer have legal capacity to enter into this Agreement.

 

8.             Possession and Access.  Buyer shall be entitled to exclusive
possession of the Land immediately on the Purchase Date. From the date of
execution of this Agreement, Buyer

 

5

--------------------------------------------------------------------------------


 

shall be allowed reasonable access to the Land for the purpose of inspection,
surveying, measuring, marking boundaries and other purposes for conducting due
diligence on the Land.

 

9.             Termination and Default.

 

9.1.          If Seller fails to perform any of its obligations, guarantees or
promises under this Agreement at Buyer’s sole and entire satisfaction within 80
(Eighty) calendar days from the date of signing this Agreement (“Seller’s
Default”), Buyer can at any time upon a default by Seller:

 

(i)            Terminate this Agreement by written notice to Seller; or

 

(ii)           Require specific performance from Seller of its obligations under
this Agreement; or

 

(iii)          Extend the time to reach the Purchase Date.

 

9.2.          If Buyer terminates this Agreement pursuant to subsection
(i) above in the case of Seller’s Default, the Deposit made shall be refunded in
full within 10 (Ten) calendar days to Buyer, or to any person or entity
designated in writing to Seller by Buyer or by the Representative of the Buyer.
If Seller fails to return to Buyer within 10 (Ten) calendar days  the Deposit,
Seller shall also be responsible for payment of interest on the Deposit to Buyer
at the rate of 5% (five percent) per year accruing from the relevant date on
which the relevant part of the Deposit was paid (for the avoidance of doubt, the
date of payment of the First Deposit was April 28, 2010 and the date of payment
of the Second Deposit was the date of this Agreement) until the date when the
Deposit has actually been refunded in full to Buyer.

 

9.3.          No Party is allowed to terminate this Agreement without any breach
or default of this Agreement by the other Party.

 

9.4.          If Buyer terminates this Agreement by written notice to Seller at
Buyer’s own option and discretion when there is no Seller’s Default hereunder
claimed by Buyer, then Seller may at its own discretion :

 

(a)            Seek specific performance at Cambodian courts from Seller of its
obligations under this Agreement; or

(b)           Forfeit the Deposit made by the Buyer as full and final
compensation to Seller for the unlawful termination of this Agreement by Buyer.

 

9.5.          If Seller terminates this Agreement by written notice to Buyer at
Seller’s own option and discretion when there is no Buyer’s default or breach of
the terms of this Agreement, then Buyer may at its own discretion :

 

(a)            Seek specific performance at Cambodian courts from Seller of its
obligations under this Agreement; or

(b)           Require Seller to refund the Deposit in accordance with Clause 9.2
above and in which case, Seller shall, as the same time of the said refund of
Deposit, pay an additional sum equal to the amount of the Deposit to Buyer as
full and final compensation to Buyer for the unlawful termination of this
Agreement by Seller.

 

10.           Notifications.  All notices to be made in writing under this
Agreement shall be given in the English and Khmer languages to the following
individuals and addresses or such other

 

6

--------------------------------------------------------------------------------


 

addresses as the parties may have designated to each other by notice in
accordance with this article:

 

IF TO SELLER:

 

Mr. VAR Chhouda

Address:        No. 36Z, Phum 3, Sangkat Chroy Changvar, Khan Russey Keo, Phnom
Penh, Cambodia.

 

IF TO BUYER:

 

DREAMWORLD (TAKEO) INVESTMENT HOLDING LIMITED

Address:        No. 7E Mao Tse Toung Boulevard, Sangkat Boeng Keng Kang 1, Khan
Chamcarmon, Phnom Penh, Kingdom of Cambodia

 

With copy to:

DFDL MEKONG (Buyer’s designated legal adviser)

Address :       No. 33, Street 294 (Corner Street 29), Sangkat Tonle Bassac,
Khan Chamkarmon, (PO Box 7), Phnom Penh, Cambodia (Attention :  Mr.  Frédéric
Viou)

 

11.           Joint and Several Responsibility of Seller.  All individuals
defined as Seller shall jointly and severally be liable with regard to Seller’s
obligations, promises or guarantees under this Agreement and shall indemnify
Buyer against any claim, action, proceeding, suit, demand, cost, expense, loss
or other liability incurred or suffered by Buyer as a result of exercising or
performing this Agreement, unless the foregoing are caused by the willful
misconduct or negligence of Buyer.

 

12.           Indemnification of Claims.  If any person or entity makes any
claim to an interest in some or all of the Land, or any claim for any payment
related to the Land (such as taxes or fees), and the factual basis for this
claim exists at or before the Purchase Date, Seller shall:

 

12.1.        Fully cooperate with Buyer to defend against such claims, including
submission of documents and evidence to court and appearing in court or before
other judicial or administrative bodies to give evidence or testimony;

 

12.2.        Pay for all Buyer’s costs and fees in defending such claims,
including legal fees; and

 

12.3.        Indemnify and reimburse Buyer for all costs and damages, including
legal fees, incurred by Buyer in the event such claims are successful in whole
or in part, or in the event that Buyer agrees, with Seller’s consent, to settle
with the claimant (such consent not to be unreasonably withheld). In the event
that any claim is made and settled prior to the Purchase Date, all costs and
damages incurred by the Buyer in connection with the settlement of that claim
shall be deducted from the Purchase Price.

 

13.             Payments to Third Parties and Heirs.  In the event any
individuals or entities having a legitimate claim on the Land or in relation to
the Land prior to the Purchase Date make any legitimate claim for payment of any
kind for the Land, for any portion of the Land, or in relation to the Land, the
Seller shall be responsible for any and all payments made to these individuals
or entities and Buyer shall have no responsibility for payment. The Seller shall
notify the Buyer of any such claim.

 

7

--------------------------------------------------------------------------------


 

14.             Succession.  All rights of Buyer under this Agreement shall
inure to the benefit of its successors and assigns, and all obligations of
Seller shall bind its successors and assigns.

 

15.             Governing Law and Arbitration.  This Agreement and any Dispute
arising under this Agreement shall be governed and construed under the laws of
the Kingdom of Cambodia. The Parties agree to try to settle their disputes
amicably in the Kingdom of Cambodia. Subject to Clauses 9.4(a) and 9.5(a), any
dispute that cannot be settled amicably shall be referred to and finally settled
by arbitration under the rules provided by the Commercial Arbitration Law of the
Kingdom of Cambodia (the “Rules”) by one or more arbitrators appointed in
accordance with the Rules. The arbitration proceedings shall be held in Phnom
Penh at the National Arbitration Centre of Cambodia or in such other nearby
location as the arbitrators and Parties may agree. The language of the
arbitration shall be English. The decision of the arbitrators shall be final and
binding on both Parties, who expressly exclude all and any rights of appeal from
all and any awards. The Parties agree that neither Party shall attempt to
dispute the award of the arbitration tribunal and that judgment upon the award
may be entered in any court having jurisdiction over any Party against whom an
award has been made, or application may be made to such court for a judicial
acceptance of the award and an order of enforcement, as the case may be.

 

16.             Entire Agreement.  This Agreement constitutes the entire
agreement of the Parties.  Any prior agreements, oral or written, in conflict
with this Agreement shall be null and void.  No modifications of this Agreement
shall be effective unless in writing and signed by both Parties.

 

17.             Severability.  If any of the provisions of this Agreement shall
be held invalid or unenforceable, this Agreement shall be construed as if not
containing those provisions and the rights and obligations of the Parties to
this Agreement shall be construed and enforced accordingly.

 

18.             Language.  This Agreement and all notices and amendments to it
shall be executed in English and Khmer. The English version shall prevail to the
extent of any inconsistency between the two versions.

 

8

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Seller, by signing below, and Buyer by signing below, hereby
acknowledge and agree to the terms of this Agreement.

 

Executed as an agreement in 4 (Four) original copies in the English language and
4 (Four) original copies in the Khmer language.

 

SELLER:

 

WITNESSES OF SELLER:

 

 

 

 

 

 

/s/ VAR Chlouda

 

 

Name: Mr. VAR Chhouda

 

Name:

 

 

 

 

 

 

/s/ ROEUNG Poau Youlen

 

 

Name: Mrs. ROEUNG Poau Youlen

 

Name:

 

 

 

 

 

 

BUYER:

 

WITNESS OF BUYER:

DREAMWORLD (TAKEO) INVESTMENT HOLDING LIMITED

 

 

By its authorized representative

 

 

 

 

 

 

 

 

/s/ CHUNG Yuk Man

 

 

Name: Mr. CHUNG Yuk Man

 

Name:

 

9

--------------------------------------------------------------------------------


 

ANNEX A

 

Copy of Certificate of Titles

 

(Attached)

 

10

--------------------------------------------------------------------------------